Citation Nr: 1134567	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  03-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a respiratory disorder, including asthma and chronic obstructive pulmonary disease (COPD) with complications due to medication.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active military service from August 1957 to June 1958.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for COPD with complications due to medication.  The RO also determined that new and material evidence had not been submitted to reopen a claim for service connection for asthma - a claim that previously had been considered and denied by the Board in a July 1975 decision.

In August 2006, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, more commonly referred to as a travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

In a subsequent December 2006 decision, the Board determined there was new and material evidence and, therefore, reopened the claim for service connection for asthma.  The Board then proceeded to readjudicate - but ultimately deny, the underlying claim for a respiratory disorder, inclusive of asthma and COPD.  The Veteran appealed the Board's decision, to the extent it was unfavorable, to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In a December 2007 Joint Motion, it was requested that the Court vacate the portion of the Board's decision that had denied service connection for a respiratory disorder, inclusive of both asthma and COPD with complications due to medication, and to remand the claim for further development and readjudication in compliance with directives specified.  More specifically, the Joint Motion stated the Board had erred in its December 2006 decision due to its reliance on a VA medical examiner's opinion that did not satisfy the "clear and unmistakable evidence" standard to rebut 

the presumption of soundness under 38 U.S.C.A. § 1111.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  Also, according to the Joint Motion, the Board had erred by improperly using the "preponderance of the evidence" standard instead of the "clear and unmistakable evidence" standard required to rebut the presumption of aggravation.  Cotant, at 130.  So, on remand, the Board was required to utilize the proper standard to rebut "Prong II" of the presumption of soundness and to provide adequate reasons and bases when deciding the claim.

The Court granted the Joint Motion for Remand in a January 2008 Order and returned the case to the Board.

In July and September 2008, to comply with the Court's Order and address the complex medical issues in this case, the Board requested expert opinions in pulmonary medicine and otolaryngology (ear, nose and throat (ENT)) from the Veteran's Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2008).  The Board received the opinion from the specialist in pulmonary medicine in September 2008 and the opinion from the specialist in otolaryngology (ENT) in January 2009.  The Board then proceeded to send the Veteran and his attorney copies of these opinions in February 2009 for their review and response, preferably within the next 60 days.  See 38 C.F.R. § 20.903.

In early April 2009, in response, the Veteran's attorney submitted additional evidence along with a waiver of initial consideration of that evidence by the RO or Appeals Management Center (AMC).  38 C.F.R. §§ 20.800, 20.903, 20.1304.  This additional evidence consisted of a February 2009 statement from A.N., M.D.  A few days later, the Veteran's attorney submitted more evidence, including an email addendum dated in April 2009 to Dr. A.N.'s earlier February 2009 statement.  The Veteran's attorney also enclosed records from the Kadlec Medical Center.  The Board acknowledged receipt of this additional evidence in a May 2009 letter to the Veteran and his attorney.  The Veteran's attorney indicated in a June 2009 response form that he and the Veteran were waiving their right to have the RO or AMC initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304.

The Board therefore proceeded to issue another decision in September 2009 , again denying the claim for service connection for a respiratory disorder, including asthma and COPD with complications due to medication.  The Veteran again appealed to the Court, and in a March 2010 memorandum decision the Court vacated the Board's September 2009 decision and remanded the claim for further proceedings consistent with its decision.  The Court entered judgment in April 2010.

The Board sent the Veteran and his attorney a letter in June 2010 giving them an opportunity to submit additional evidence and/or argument in support of the claim within the next 90 days, which they did in July 2010 along with a motion to advance the appeal on the docket pursuant to 38 C.F.R. § 20.900(c) because of the Veteran's multiple medical problems.  They also enclosed a letter from his physician, A.B.N., M.D., attesting to these health-related issues and their urgency.

In February 2011, however, because of the conflicting medical opinions in the file, the Board requested an independent medical expert (IME) opinion.  The Board received this IME opinion in March 2011.

The Veteran's attorney inquired about the status of the appeal in June 2011, and the Board sent a letter in response in July 2011.


FINDINGS OF FACT

1  Since a respiratory disorder was not noted during his enlistment examination, it must be presumed the Veteran entered service in sound health with no 
pre-existing respiratory disorder.

2.  This presumption has been rebutted, however, since clear and unmistakable evidence shows he had asthma and hay fever prior to beginning his military service and that these conditions were not aggravated during or by his service beyond their natural progression.

3.  Alternatively, there is no competent and credible evidence of record establishing that any other current respiratory disorder, including COPD, began during his service; rather, the evidence indicates the COPD and attendant conditions claimed as related to using medication are post-service manifestations of the underlying asthma condition.


CONCLUSION OF LAW

A respiratory disorder, including asthma and COPD with complications due to medication, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.380 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the fourth "(4)" requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In this case, letters from the RO to the Veteran dated in December 2002, April 2004, and March 2006 satisfy these notice requirements.  These letters properly informed him of the information and evidence required to substantiate his claim for service connection for a respiratory disorder and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2006 letter also discussed the downstream disability rating and effective date elements of his claim.

Since providing those initial VCAA notices in December 2002 and April 2004, the RO has readjudicated the claim in the January 2005 statement of the case (SOC) and May 2005 supplemental SOC (SSOC), including considering any additional evidence received in response to those VCAA notices.  This is important to point out because if, as here, the notice provided prior to the initial adjudication of the claim in February 2003 was inadequate or incomplete, this notice error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The RO has not readjudicated the claim, such as in another SSOC, since providing the VCAA Dingess notice in the most recent March 2006 letter.  But this is ultimately inconsequential, and therefore harmless error, because the Board is denying the underlying claim for service connection, so the "downstream" disability rating and effective date elements of the claim are ultimately moot.  See 38 U.S.C.A. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the burden of proof of showing there is a VCAA notice error and, moreover, that it is prejudicial, meaning outcome determinative of his claim).  The Veteran also is being represented in this appeal by a private attorney, both before VA and in his past appeals to the Court, so presumably by someone knowledgeable of the governing statutes, regulations and case law and of type of evidence and information needed to substantiate his claim.  Prejudicial deficiencies in the timing or content of a VCAA notice may be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration is given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non- prejudicial."  Vazquez-Flores, at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veteran and his attorney also have requested the Board expedite its readjudication of the claim, so go ahead and reconsider it immediately, citing his rapidly declining health and imminently terminal illness as reasons for not further delaying another decision in this appeal.

As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA medical records.  There also are medical nexus opinions on file addressing the etiology of his respiratory disorders, including from A.N., M.D., the private physician the Veteran's attorney consulted concerning this case, and from the VA pulmonary medicine specialist and otolaryngologist (ENT specialist) with VHA, and most recently the IME opinion received in March 2011.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The Veteran also testified in support of his claim at an August 2006 hearing before the undersigned Judge.  38 C.F.R. § 20.704(a).  Thus, as there is no indication or allegation that any additional evidence needs to be obtained before deciding this appeal, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Factual Background

The Veteran's STRs show that he entered service with a history of asthma.  When completing a medical history questionnaire during his August 1957 military enlistment examination, he indicated he had, or had experienced, ear, nose, or throat trouble, as well as asthma, hay fever, and a chronic cough.  The report of the objective clinical portion of that examination indicates he had a history of asthma dating back to age 10 and mild seasonal hay fever.  These conditions were not considered disqualifying.

Another report dated in August 1957 notes a history of asthma since age 13 and an allergy to pollen, not considered disqualifying.  He began serving on active duty that same month.

In September 1957 and March 1958, the Veteran received treatment for a sore throat and acute tonsillitis.  An April 1958 entry shows he received treatment for asthma and hay fever, and that he was admitted to a Naval Hospital for perennial asthma and allergies.  It was revealed that he had experienced asthma in the spring and fall since birth, and that he had been extensively treated as a civilian and found to be allergic to weeds, trees, tobaccos, fruits (oranges), and chlorine.  He reportedly had been in a constant asthmatic state since April [1958], and treatment had provided only temporary relief.

Also in April 1958 the Veteran was evaluated by a Board of Medical Survey (Medical Board).  It was observed that he had experienced asthma attacks annually since an early age, and that the problem had returned that month.  His recent course of treatment had involved being placed on antihistamines, intermittent steroid therapy, and bronchodilators, on which he had done fairly well although with great fluctuations in his course from activity, exposure to dust, etc.  The Medical Board's diagnosis was asthma, perennial, allergen unknown.  It was also concluded that, because of his long history of allergies with recurrent asthma attacks, he should be discharged from the military.  The report also concluded that this pre-existing condition had not been aggravated by his military service.  He was declared unfit for service and then discharged upon recommendation in June 1958.

There are no interim records until ten years after his separation from active duty, until June 1968, when a medical report shows the Veteran was treated for long-term asthma.  A childhood history of asthma was reiterated.  It was also acknowledged that he was hospitalized on one occasion while in the Navy because of asthma. Decreasing doses of Prednisone were recommended.  The diagnoses were chronic, seasonal allergies, as well as chronic allergic rhinitis.

In May 1974 the Veteran filed a claim for VA compensation benefits for asthma and severe asthma attacks.  He claimed that these attacks had occurred in May and June of 1958 until 1974.  In support of his claim, he submitted a November 1974 private medical examination report showing a diagnosis of bronchial asthma by history.  The report further notes a history of mild-to-moderate seasonal allergic rhinitis and asthma dating back to age 6.  Reportedly, his symptoms had largely resolved by age 18, and he did quite well until approximately sixteen months prior to the 1974 examination when he experienced an acute exacerbation.  He was placed on Prednisone.  The diagnostic impression was bronchial asthma by history.  The evaluating physician stated that bronchial asthma is by nature an intermittent disease that could be triggered by numerous agents, including anxiety.

A new diagnosis of emphysema was reported in December 1978.  Private medical records dated in the early 1980s show additional treatment for bronchial asthma and seasonal allergies.  In February 1982 a history of COPD was reported.  VA and private clinical records during the remainder of the 1980s until the early 2000s show ongoing treatment for COPD, respiratory papillomas, and asthma.

The Veteran was first examined for VA compensation purposes in November 2004.  The examiner reviewed the Veteran's pertinent medical and other history and stated that his enlistment physical clearly showed a previous history of asthma.  Following a physical examination, the examiner diagnosed severe asthma.  The examiner then opined that he did not believe that exposures the Veteran had experienced in service by themselves would indicate or foretell a significant aggravation or worsening of his underlying asthmatic condition.  The examiner also stated that he did not believe the Veteran's pre-existing asthma was permanently aggravated during service or worsened because of prescription steroids and bronchodilators while on active duty.  The examiner further concluded that the Veteran's pre-existing asthma was less likely than not caused by or aggravated during service.

In support of the Veteran's claim, Dr. A.N, a private physician and an adjunct clinical professor of Medicine (Pulmonary and Critical Care) at the Stanford University School of Medicine, submitted a March 2005 letter expressing his shock and dismay that the Veteran's claim for service connection had been denied.  Dr. A.N. explained that the Veteran's asthma began during his military service, which had resulted in sustained steroid use for 30 years, including multiple boluses per year of high doses of steroids.  Dr. A.N. indicated the Veteran had experienced all the typical problems attributed to long-term steroid use, and that the problems he described were so common that they make it to every medical textbook.  Dr. A.N. then opined that all the Veteran's activities during his military service - including gas mask training, pollens, humidity, and dust - had sustained his asthma, which had predated the use of inhaled steroids.  In his closing paragraph, Dr. A.N. said it was clear to him that this has been an ongoing, progressive, debilitating problem that has worsened since the Veteran's military training.  Dr. A.N. added that he would say there is no question that this is all addressing proximate cause related to the Veteran's steroid use, and that there is no question that this level of steroid use causes damage and that certainly is not a speculative question.  

In light of the conflicting medical evidence, the Board requested an expert medical opinion through the VHA, from specialists in pulmonary medicine and otolaryngology (ENT), for additional medical comment.  In response, a VA pulmonary specialist provided a September 2008 report, and a VA ENT specialist provided a January 2009 report.

In the September 2008 report, the pulmonary specialist indicated that he had reviewed the entire claims file, including the military service records, for the pertinent medical and other history.  Based on his review, the pulmonary specialist concluded the Veteran "clearly and unmistakably" "(DEFINITELY YES)" had bronchial asthma prior to beginning his active duty military service.  In discussing the basis of this conclusion, the pulmonary specialist indicated that, since age 6 to 14, the Veteran had experienced perennial asthma, hay fever, and allergic rhinitis, and was hospitalized several times for those ailments and had desensitization shots annually.  The pulmonary specialist took note of the Veteran's comment to his private doctor (presumably referring to Dr. A.N.) that he "GREW OUT" of his symptoms and was pretty stable until age 17, when his symptoms recurred.

This pulmonary specialist also concluded there was "clear and unmistakable evidence" the pre-existing respiratory disorder did not increase in severity during the Veteran's military service beyond its natural progression.  The pulmonary specialist explained that the Veteran was hospitalized once in 1958 for asthma, which was treated with bronchodilators and antihistamine.  Also noted by the pulmonary specialist was the May 1958 discharge examination report showing evidence of allergic rhinitis with diffuse serious secretions, boggy mucosa, with no polyps seen at that time.  The pulmonary specialist further pointed out that the Veteran had left the military in June 1958 and was quiescent until 1974, which represented a significant remission period.  Then, somewhere in the 1970s or mid 1980s, his allergic rhinitis and asthma were treated with steroids, the usual dose having been 5mg a day with occasional higher booster doses during exacerbations.  The pulmonary specialist explained that there is nothing in the literature suggesting that steroids cause polyp formations.  The Veteran has had 62 surgical procedures in total to remove polyps from his vocal cords and his lower respiratory tract.  The pulmonary specialist added that for 20 years the Veteran has had recurrent papillomas necessitating laser treatment to remove them so that he could breath.  The pulmonary specialist thus concluded that the Veteran's treatment reflects a very severe case of allergic rhinitis and allergic asthma with its natural course, and has nothing to do with taking 5mg of prednisone a day.  The pulmonary specialist further indicated that he had found only two pulmonary function tests (PFTs) - one in May 1992 and one in August 2002 - which show that the findings had remained the same during this ten year period.   

In conclusion, the pulmonary specialist indicated the Veteran had moderate obstruction with very good response to bronchodilators.  The Veteran did have very serious complications from long-term steroid use - i.e., muscle weakness, ruptured tendons, obesity, gastrointestinal (GI) bleed, frequent infections - but none has anything to do with his prior military service.  His problems, instead, concluded this pulmonary specialist, are due to the course of his allergic conditions and the metabolic consequences of his long-term steroid use.

In his January 2009 report, the ENT specialist also concluded the Veteran clearly and unmistakably had seasonal hay fever prior to beginning his military service.  In reaching this conclusion, this ENT specialist cited to the report of medical history in which the Veteran stated that he had had hay fever prior to service.  The ENT specialist also cited to a note, dated April 24, 1958, from the U.S. Naval Hospital in Memphis, Tennessee, indicating the Veteran had had trouble with asthma and hay fever since the age of 5, and that he was desensitized annually from the age of 6 to the age of 14, with some benefit.  It was also noted that he was tested and found to be allergic to weeds, trees, tobacco, some fruits, and chlorine.

This ENT specialist further indicated that it was unknown whether there also was clear and unmistakable evidence that the Veteran's pre-existing respiratory disorder did not increase in severity during his military service beyond its natural progression.  This ENT specialist said that the medical records do not address the Veteran's hay fever, but note his primary problem as asthma.  In other words, there was very little information regarding his hay fever because his main problem was asthma.

Following receipt of these two VHA reports, Dr. A.N. submitted a February 2009 letter to the Veteran's attorney updating him on the status of the Veteran and his service-connection claims.  Dr. A.N. said that he completely stands behind his March 2005 opinion, and that he does not understand the questions that have arisen about the Veteran's claim.  Dr. A.N. indicated that he had received a copy of a note from the Veteran in which VA was questioning his disability.  In response, Dr. A.N. provided additional comment.  He said the VA's initial statements about the Veteran's early years are really not correct.  He questioned that if the Veteran had severe asthma prior to his induction into service, then why was he allowed in?  According to Dr. A.N., the Veteran had had only hay fever and allergic rhinitis prior to entering service and then developed asthma due to his exposures in service.  He then received steroids for asthma in the military and has had significant asthma with steroid use in the ensuing years.  Dr. A.N. also said there have been the expected severe complications of this steroid use in the following years.  Dr. A.N. concluded that all of the Veteran's pulmonary function studies show severe airway obstruction, which are not related to his allergies or nasal polyps.  He also indicated that the Veteran's allergies and nasal polyps are comorbid illnesses, which were also worsened by his exposures in the military.  Dr. A.N. believed he and the Veteran's attorney should receive a complete copy of the Veteran's military medical records to comment on whether they (presumably referring to VA adjudicators) are basing their decisions on this accurate information.

Dr A.N. and the Veteran's attorney subsequently exchanged emails in April 2009 regarding the recommended additional review of the Veteran's military medical records, including in terms of whether these records (which the attorney provided to Dr. A.N. in an attachment to that email) changed or solidified his opinion.  In response, Dr. A.N. indicated that a review of the Veteran's military medical records showed that he had had mild hay fever and perhaps minimal asthma as a child, which he had completely outgrown by the time of his induction into the military. Dr. A.N. said the Veteran's induction records indicate that he had minimal hay fever, and normal exam concerning his chest, heart and lungs.  The Veteran's current problems, reiterated Dr. A.N., "are clearly service related given his story and a review of the service records."  Dr. A.N. again questioned how the Veteran could have been found fit to enter the military if severe asthma was indeed present at that time.  

Also submitted in support of the claim is a May 2006 response from the Kadlec Medical Center indicating it had no records concerning any treatment of the Veteran from 1947 to 1958.  The Veteran included a statement indicating this medical facility was the only hospital in his hometown before he entered the military, which he believes constitutes proof that he was never treated for asthma prior to service.

The March 2010 memorandum decision by the Court vacated the Board's September 2009 decision.  The Court did so based on a finding that the pulmonary specialist's September 2008 medical report relied on by the Board to deny the claim contained several factual inaccuracies.  First, the pulmonary specialist stated the Veteran's condition was quiescent from the time he left service until 1974.  The Court pointed out that this is clearly contradicted by the record, which reveals a recurrence of symptoms in 1968, so in the interim.  The pulmonary specialist also appeared to have overlooked multiple PFT reports ranging in dates from the late 1970s to 2005.  The examiner only reviewed PFT reports from 1992 to 2002.  Since the September 2009 Board decision did not address these factual inaccuracies, the Court vacated that decision and remanded the claim to allow the Board another opportunity to explain why a medical opinion, which contained the above factual inaccuracies, could be relied on to rebut the presumption of soundness at service entrance.  But the Court also stated the Board was not prohibited from obtaining a clarifying medical opinion, if necessary, in response to the Veteran's attorney's argument that the Board would obtain this additional medical opinion merely with the intended purpose of again denying the claim.  See Arnold v. Shinseki, No. 09-3368 (March 24, 2010).  The holding in Mariano v. Principi, 17 Vet. App. 305 (2003), indicated it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case,"  Mariano, at 312.  The Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, at 26.

The Board thus decided to obtain a clarifying opinion, and from outside of VA, by requesting an IME opinion in February 2011.  In March 2011, in response, J.S., M.D., FACP, FCCP, a specialist in pulmonary and critical care medicine with the Medical Group of UMass Memorial, reviewed the Veteran's claims file and offered his opinion concerning the medical issues in this case.  Dr. J.S. concluded "the Veteran did suffer from asthma prior to entry into military service with the U. S. Navy and that his military service did not cause his respiratory condition to worsen beyond that which natural progression was likely to cause."  In discussing the underlying medical rationale for this conclusion, Dr. J.S. explained that 

Multiple physician reports contained within the medical record clearly reference this Veteran's history of prior episodic respiratory symptoms consistent with a diagnosis of asthma.  The Veteran served in the U. S. Navy from August 1957 to June 1958, and was discharged from the service after an extended hospitalization.  The notes in the chart suggest that this may have been related to an exacerbation of asthma, although the inpatient record is not available for my review.  That he may have experienced an exacerbation of asthma during military service does not in my view constitute evidence that his service caused ongoing decline.  

Following his discharge from military service, the Veteran reported that he experienced shortness of breath on several occasions.  During physical examinations performed for breathlessness as well as for other diagnoses, multiple normal lung examinations are well documented.  Chest radiographs also have not demonstrated significant abnormalities.  Spirometry and full pulmonary function tests demonstrated reasonably stable mild to moderate airflow obstruction for many years after his discharge with multiple studies available for review from 1978 through 2004.  Moreover, the Veteran has undergone multiple tests and surgical procedures during that time, none of which resulted in respiratory compromise due to asthma exacerbation.  

In summary, after reviewing all of the information provided, I believe that the Veteran suffered from asthma prior to his military service.  I also conclude that the Veteran's military service was not the cause of significant progression of asthma. 

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence showing the Veteran currently has the claimed disability or has at least since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


VA law provides that a Veteran is presumed to be in sound condition when entering service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or a disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  In this circumstance, the burden then falls on the government to rebut this presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); and Kinnaman v. Principi, 4 Vet. App. 20. 27 (1993).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut this presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.


IV.  Analysis

The first question is whether the presumption of soundness applies in this case or whether, instead, there was a disorder noted at entrance into service such that this presumption would not apply.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for this presumption to apply is that the military entrance examination have been clear of or unremarkable for any relevant diseases or disabilities).

The Court indicated the Board's prior September 2009 decision appeared to have presumed that this presumption of soundness applied because its analysis began with a discussion of the first requirement ("Prong I") of how the presumption of soundness may be rebutted.  And although the Court ultimately vacated that earlier decision, the Court accepted the Board's prior finding and concession that the presumption of soundness applies in this case.  Arnold v. Shinseki, No. 09-3368 (March 24, 2010).  So, as mentioned, to rebut this presumption of soundness, there has to be:  1) clear and unmistakable evidence of the condition's preexistence and 2) clear and unmistakable evidence either showing (a) the preexisting condition was not aggravated, i.e., permanently worsened, during or as a result of the Veteran's military service or (b) that any worsening was not beyond the condition's natural progression.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a "preponderance of the evidence," is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).


The government has met the first prong of this burden, however, because clear and unmistakable evidence shows the Veteran's respiratory disorder 
pre-existed his military service.  This burden has been met by both his STRs containing repeated references to pre-existing asthma and seasonal hay fever, including self admissions of this even by him personally, and by the additional evidence developed since service also referencing this pre-existing history of these conditions dating back to his childhood.  See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) (indicating "there is no absolute rule in the statute, the regulation, or the case law requiring [contemporaneous clinical evidence or recorded history] before the presumption [of sound condition] may be rebutted," ....).  See, too, Adams v. West, 13 Vet. App. 453 (2000).  Indeed, his August 1957 military entrance examination specifically noted a history of "asthma [dating back] to age 10."  There is also documentation in his STRs and other records of previous treatment for seasonal hay fever dating back to his childhood.  And this pre-service history was not just predicated on his self-reported lay history, but was also the conclusion of military doctors who convened for the Medical Board and ultimately concluded that these conditions had pre-existed his military service. 

Moreover, even the Veteran's chief medical supporter and proponent, Dr. A.N., now admits in his April 2009 supplemental email that the Veteran had both seasonal hay fever and asthma prior to beginning his military service, although only mild in the case of the hay fever and minimal in the case of the asthma.  This is a stark change from Dr. A.N.'s earlier statements in March 2005 and February 2009 when he stated that the Veteran unquestionably ("all agree") did not initially develop asthma until the exposures to the environmental hazards during his military service.  Yet, after reviewing the additional records concerning the Veteran's service, which Dr. A.N. readily conceded he had not seen before making that prior determination, he changed his opinion and now agrees that the Veteran did have seasonal hay fever and asthma prior to beginning his military service.  And merely because these conditions were not severe enough when the Veteran was examined for enlistment into service to have precluded his admission into the Navy, as Dr. A.N. also points out, does not negate their existence prior to the Veteran's service.  Rather, their relative severity at the time of his admission into service is more germane to the question of whether they were aggravated during or by his service, which is the second prong under Wagner because this determination is based on a comparison of the severity of his disorder prior to his service versus after his discharge.

Likewise, the November 2004 VA examiner also determined the Veteran's asthma and hay fever pre-existed his military service, as did the VHA pulmonary medicine specialist in his September 2008 statement, the VHA otolaryngologist (ENT) in his January 2009 statement, and most recently the IME, Dr. J.S., in his March 2011 report.  And like Dr. A.N., they all had the opportunity to review the medical and other pertinent evidence in the file, including the Veteran's military medical records.  Consequently, considering these doctor's opinions in the aggregate, they amount to the "clear and unmistakable evidence" needed to satisfy the first prong (Prong I) of rebutting the presumption of soundness.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 298 (2008) (indicating that mere claims file review is not determinative of a medical opinion's probative value; rather, it is more so the discussion of the opinion's underlying rationale); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

38 C.F.R. § 3.303(c) indicates, in regards to pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.

Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.

Another pertinent VA regulation, 38 C.F.R. 3.380, indicates that diseases of allergic etiology may not be disposed of routinely as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  The determination as to a relationship to service must be made on the whole evidentiary showing.

Here, all of the doctors that have been asked to comment on whether the Veteran clearly and unmistakably had a preexisting respiratory disorder ultimately have agreed that he most certainly did.  And, again, this even now includes his chief proponent, Dr. A.N., so there is no longer any disagreement amongst these commenting doctors on this threshold preliminary issue.

The only remaining concern, then, is the second prong of the analysis (Prong II) concerning whether there also is clear and unmistakable evidence indicating the Veteran's pre-existing respiratory disorder was not aggravated during or by his military service beyond its natural progression.

A pre-existing disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is generally, though not always, needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).


The evidence in this particular instance shows the Veteran's pre-existing respiratory disorder was not aggravated during or by his military service beyond its normal rate of progression.  He entered service in August 1957 with no active respiratory-related symptoms, and apparently for this reason Dr. A.N. concluded that any pre-existing asthma and hay fever had all but resolved by the time the Veteran began serving on active duty.  His STRs later show that he had been in a constant asthmatic state since April 1958, and that treatment had provided only temporary relief.  Indeed, following hospitalization, he was medically discharged from the Navy because of this pre-existing disability.  He argues that this exacerbation of his asthmatic symptoms while in service, leading to his eventual medical discharge, is prima facie evidence of aggravation of this condition while in service.  The Board disagrees.

Aggravation may not be conceded where the underlying disability, itself, underwent no appreciable increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  The Court also held in Verdon v. Brown, 8 Vet. App. 529 (1996), that merely being medically or even surgically treated during service is not tantamount to concluding that there was aggravation of a 
pre-existing condition when the usual effects of the treatment ameliorated the disability so that it is no more disabling when discharged than it was at entry into service.

In its report and recommendation that the Veteran be medically discharged from service, the Medical Board concluded that his pre-existing asthma had not been aggravated by his military service.  This conclusion was based on a review of his medical records and rendered by medical personnel that had intimate knowledge of his history and condition at that particular time.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (holding that contemporaneous medical findings like this may be given more probative weight than medical opinions or testimony to the contrary offered many years later, long after the fact).

Based on the Medical Board's findings, the Veteran experienced only a temporary or intermittent flare-up of his pre-existing asthma during service, with no indication the underlying condition - as contrasted with his mere symptoms, actually had worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In addition to the STRs, post-service medical records also clearly and unmistakably show the Veteran's pre-existing respiratory disorder was not aggravated during or by his military service beyond its natural progression.  These records indicate he went 10 years after he was discharged from service without any documented respiratory symptoms, as he was first seen for an asthma attack following service in 1968.  This, alone, is not altogether determinative of whether he experienced continuous or recurrent respiratory-related symptoms during those intervening years from the time of his discharge from service in 1958 until that asthma attack in 1968.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  It is, however, one of the relevant factors the Board may consider in making this determination.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in or aggravated by service resulting in any chronic or persistent disability).  Indeed even the Court in Buchanan acknowledged the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  


Moreover, the Court has made a distinction between accepting lay testimony regarding events that stem from combat injury or disease versus those that do not.  For non-combat Veterans providing non-medical related lay testimony regarding an event during service, so by logical extension also concerning events since service, Buchanan is distinguishable; the lack of documentation in service records or, here, in post-service records, must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  So the Board does not have to blindly accept as credible, even if competent, the Veteran's lay testimony of having experienced persistently recurrent respiratory-related symptoms following his discharge from service, which he believes were far worse than he had experienced prior to his service, so an indication of a worsening of his pre-existing condition.  But see Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board must clearly state whether the Veteran is competent to make particular observations of in-service events or observe particular types of 
post-service symptoms, consider whether there is absence of corroborating or contradictory evidence or, if sufficient corroborating or contradictory evidence to allow a reasonable inference to be made, and in cases where the inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the SMRs or post-service records as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in these records).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


To have probative value, the Veteran's lay testimony of having experienced worse respiratory symptoms after service than he did prior to service must be both competent and credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And, as explained, it is not enough merely to have experienced worse symptoms since service than he did prior to service, even if in fact true, because this may have represented a natural progression of his pre-existing condition, meaning this worsening inevitably would have occurred even had he not served on active duty in the military.  Most of the doctors who reviewed the evidence in this case came to this conclusion.  So perhaps more significant than the rather lengthy 10-year interval after service without any documented respiratory-related symptoms or complaints to suggest a worsening of his pre-existing condition as a result of his military service is that several doctors have reviewed his medical history and concluded his pre-existing respiratory disorder was not aggravated during or by his military service beyond its natural progression.  These several medical opinions, especially when combined with the Medical Board's findings, constitute the required clear and unmistakable evidence to support this proposition and satisfy Prong II of the analysis.

There is, of course, Dr. A.N.'s contrary opinion, but he is the only doctor that came to this counter conclusion.

In the November 2004 report, the VA examiner opined that he did not believe that exposures the Veteran had experienced in service by themselves would indicate or foretell a significant aggravation or worsening of his underlying asthmatic condition.  The examiner also stated that he did not believe the Veteran's 
pre-existing asthma was permanently aggravated during service or worsened because of prescription steroids and bronchodilators while on active duty.  But rather than using the correct "clear and unmistakable evidence" standard, this examiner concluded by stating that the Veteran's pre-existing asthma was "less likely than not" caused by or aggravated during service.  The failure of this examiner to use the correct legal standard does not mean this opinion does not have any probative value, just precludes the Board from denying the claim based solely on this one opinion.  See Fagan v. Shinseki, 573 F.3d 1282, 1290 (Fed. Cir. 2009) (citing Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even flawed medical opinions must be considered evidence relevant to medical questions and not dismissed as "non-evidence").

Other doctors who reviewed the facts of this case did use the correct "clear and unmistakable evidence" standard in concluding against the claim.  The September 2008 report by the VHA pulmonary specialist, after concluding that the Veteran's asthma and seasonal hay fever clearly and unmistakably pre-existed his military service, also definitively concluded that his pre-existing asthma clearly and unmistakably did not increase in severity during his service beyond its natural progression.  Instead, this pulmonary specialist explained that the condition followed its expected course, which is another way of saying its natural progression.  

As noted in the Court's March 2010 memorandum decision, this report was based on several factual inaccuracies that need to be addressed by the Board.  First, the pulmonary specialist stated the Veteran's condition was quiescent (asymptomatic) from the time he left service until 1974, which is contradicted by the record showing a recurrence of symptoms in 1968, although even that was still 10 years, rather than 16 years, after the conclusion of his service in 1958.  Second, this pulmonary specialist appears to have overlooked multiple PFT reports ranging in dates from the late 1970s to 2005, as he only apparently had reviewed PFT reports from 1992 to 2002.  The Court therefore indicated this pulmonary specialist may not have been aware of relevant facts in reaching his conclusion.  See Elkins v. Brown, 5 Vet. App. 474 (1993) and Black v. Brown, 5 Vet. App. 177 (1993) (discussing the importance of an opinion having the proper factual foundation and predicate).  See, too, Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (indicating a medical opinion premised upon an unsubstantiated account is of no probative value).


But rather than holding that this pulmonary specialist's opinion has no probative value, the Court simply explained that "the Board should have specifically addressed the factual inaccuracies contained in the September 2008 medical report before relying on it to find that the Secretary had rebutted the second requirement of the presumption of soundness."  Arnold v. Shinseki, No. 09-3368 (March 24, 2010), citing Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Board's statement of reasons and bases "must be adequate to enable a claimant to understand the precise basis of the Board's decision, as well as to facilitate review of this Court").  The Board will now address how these factual inaccuracies affect the probative value of this pulmonary specialist's opinion.

In Nieves-Rodriguez, 22 Vet App at 304-05, the Court discussed how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court held, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Id.  The Court further explained that the probative value of a medical opinion may be compromised if the commenting physician failed or neglected to discuss relevant evidence or overlooked pertinent reports regarding the Veteran's medical history that, if considered, may have changed the outcome of the opinion or provided reason for the commenting physician to have concluded differently.  Id. 

Considering this holding in Nieves-Rodriguez, the Board finds that the factual inaccuracies in the pulmonary specialist's September 2008 report do not significantly lessen its overall probative value.  In other words, the one-time treatment for the asthma attack in 1968 (versus not until 1974), was still 10 years after the Veteran's military service had ended, so still a relatively long time after service.  And as concerning the VHA pulmonary specialist's failure to consider the several additional PFTs dated from the late 1970s until 2005 (so not just from 1992 to 2002), the IME who since has submitted a report of his findings in March 2011 specifically made reference to these additional PFTs and other relevant diagnostic studies.  In particular, the IME wrote in his report that "[s]prirometry and full pulmonary function tests [i.e., PFTs] demonstrated reasonably stable mild to moderate airflow obstruction for many years after discharge, with multiple studies available for review from 1978 through 2004.  The Veteran has undergone multiple tests and surgical procedures during that time, none of which resulted in respiratory compromise due to asthma exacerbation."  (Italics added for emphasis).  So there was obvious consideration of these additional PFTs in the preparation of this additional IME opinion so as to, in turn, rectify any prior failure to consider these additional PFTs in the prior opinions, including especially in the VHA pulmonary specialist's opinion.

But even assuming for the sake of argument that the factual inaccuracies by the pulmonary specialist render his opinion meaningless, other evidence in the claims file is more than sufficient to find that the Veteran's pre-existing respiratory disorder clearly and unmistakably was not aggravated during service beyond its natural progression.  

Before discussing this evidence, however, the Board notes that the January 2009 VHA opinion by the ENT specialist states that it was unknown whether there was clear and unmistakable evidence that the Veteran's pre-existing respiratory disorder did not increase in severity beyond its natural progression in service.  In failing to answer the question posed by the Board, the ENT specialist said that the medical records do not address the Veteran's hay fever, but instead note his primary problem as asthma.  In other words, the ENT specialist explained that there was very little information regarding the Veteran's hay fever because his main problem was asthma.  However, rather than addressing whether the Veteran's pre-existing asthma clearly and unmistakably was not aggravated during service beyond its natural progression, the ENT specialist did not comment - apparently in deference to the VHA pulmonary specialist who already had earlier commented on the merits of this other component of the claim and this possibility in September 2008.

In Fagan, 573 F.3d at 1282, the Federal Circuit Court held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The Federal Circuit Court then clarified that the remainder of the report, however, must be considered as evidence of whether the disability was incurred or aggravated in service.  Id.

Here, though, while the September 2008 VHA pulmonary specialist's report was helpful in establishing that the Veteran's hay fever clearly and unmistakably pre-existed his service, it does not shed any light on whether this condition was aggravated during or by his service beyond its natural progression.  And the Court admonished the Board from making this inference on its own based on the premise that, since the asthma had not been worsened during service beyond its natural progression, so, too, had not been the hay fever since it admittedly was far less of a problem or concern.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (indicating the Board cannot make such a medical determination on its own).

Nevertheless, there remains Dr. J.S.'s March 2011 IME opinion, which constitutes compelling evidence against the claim.  After reviewing the claims file, Dr. J.S. stated that "the Veteran did suffer from asthma prior to entry into military service with the U. S. Navy and that his military service did not cause his respiratory condition to worsen beyond that which natural progression was likely to cause."  In so concluding, Dr J.S. characterized the Veteran's extended hospitalization for asthma during his military service as merely a temporary exacerbation of this 
pre-existing condition rather than a chronic, i.e., permanent worsening of the condition.  And as further support for this proposition, Dr. J.S. pointed out that medical records after the Veteran's discharge from the military fail to reveal that the condition was aggravated during service.  This opinion was based on a review of chest radiographs, spirometry, and as mentioned several PFTs, none of which indicates the Veteran's pre-existing respiratory disorder was aggravated during service beyond the normal progression. 

So the evidence indicating the Veteran's pre-existing respiratory disorder clearly and unmistakably was not aggravated during service beyond its natural progression consists of:  (i) the Medical Board report in service, (ii) the November 2011 VA examination report, (iii) the September 2008 VHA report by a pulmonary specialist, and (iv) the March 2011 IME opinion by Dr. J.S.  Any of these reports, standing alone, may not be sufficient to meet the "clear and unmistakable evidence" standard regarding the second prong in Wagner.  

But in the aggregate, these opinions are more than sufficient to constitute clear and unmistakable evidence that the Veteran's pre-existing respiratory disorder was not aggravated during service beyond its natural progression.  

Dr. AN. is the only commenting physician that concluded otherwise.  Dr. A.N.'s argument is that the Veteran had only mild hay fever and asthma prior to service and even probably had grown out of it, which Dr. A.N. says is evidenced by the fact that it did not preclude the Veteran's acceptance into the military, whereas he had to be medically discharged from the Navy because of severe asthma.  So, according to Dr. A.N., one can only conclude from these facts that the Veteran's respiratory disorder was aggravated during his service beyond its natural progression.  The Board disagrees, however, based on the conclusions of the other doctors that have commented since they have indicated such an occurrence was to be expected over the course of the disease's life span, irrespective of whether the Veteran had served in the military.

Several problems with Dr. A.N.'s opinion significantly limit its probative value.  First, in his initial reports, Dr. A.N. was adamant that the Veteran's respiratory disorder did not pre-exist service but, instead, was incurred during active duty.  Dr. A.N. reached this false impression even though the uncontroverted facts clearly and unmistakably showed the Veteran's respiratory disorder had existed since the Veteran's childhood.  But after subsequently having the opportunity to review additional evidence (specifically, records concerning the Veteran's service), Dr. A.N. eventually acknowledged his mistake in his subsequent April 2009 report and finally admitted that the Veteran's hay fever and asthma pre-existed service.  Dr. A.N.'s mistake and complete shift in opinion concerning the pre-existing nature of the Veteran's hay fever and asthma also call into question the probative value of his opinion concerning the second prong in Wagner that the Veteran's pre-existing hay fever and asthma were both aggravated by service.  For only after there is acknowledgment of a pre-existing condition does there need to be concern over whether there was aggravation of this pre-existing condition during or by the Veteran's military service beyond its natural progression.  The alternative scenario is that it initially manifested during his service, i.e., was incurred in service, so does not invoke this additional consideration of whether there was aggravation.  That is to say, there can only be one or the other circumstance, not both, and Dr. A.N. initially argued one premise only to change the stance of his argument to the other upon learning of additional facts (the pre-existence of these conditions) that no longer could be disputed, even by him.  In the Neives-Rodriguez decision, the Court vacated the Board's underlying decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  In contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.  The Federal Circuit Court has highlighted the distinction of in-service incurrence of a claimed disability versus aggravation of a pre-existing condition in a reverse situation, where the condition later claimed by the Veteran was not noted during his military induction examination, so he resultantly could not then bring a claim for service connection for this claimed disability, only instead a claim for 
service-connected aggravation of this claimed disability.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The difference between these cases and the one at hand is that VA, not the Veteran, bears this burden of proof of showing there was not aggravation of the pre-existing condition during service beyond it natural progression because it was not noted, as required, during his military enlistment examination, rather, not until later.

But more significant than Dr. A.N.'s initial mistake in this regard is the fact that he never accounts for the unfavorable evidence in this case, including the opinion by the Medical Board that the Veteran's asthma had not been aggravated by his service, the 10-year period between the Veteran's separation from active duty and the first documented complaint or treatment for asthma, and the three medical opinions indicating the Veteran's respiratory disorder was not aggravated by his service beyond its natural progression.  In particular, Dr. A.N. never addressed the theory outlined in these unfavorable opinions that the Veteran's hay fever and asthma are seasonal conditions, with symptoms that wax and wane, and that he was medically discharged from service only because a temporary exacerbation in service revealed the true nature of his respiratory disorder, which was not active at the time of his enlistment examination (ergo, the reason it was not "noted" when entering service and a consequent preclusion to him serving in the military).

In light of Dr. A.N. failure to initially recognize that the Veteran's hay fever and asthma pre-existed service, as well as his failure to consider the medical evidence showing the Veteran's treatment for asthma in service did not represent a "chronic" worsening of the underlying condition, just instead a temporary exacerbation of seasonal symptoms, this doctor's opinion concerning in-service aggravation is of limited probative value and insufficient to overcome the other evidence showing no such chronic aggravation.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Consequently, clear and unmistakable evidence shows the Veteran's asthma and hay fever pre-existed his military service and were not aggravated during his service beyond their natural progression.  In other words, there is clear and unmistakable evidence to satisfy both prongs (Prongs I and II) of the rebuttal standard under Wagner.

The Board also has considered the Veteran's argument that the use of steroids to treat his asthma during service has resulted in further respiratory deterioration.  His STRs confirm that intermittent steroid therapy was used to treat his asthma.  And in support of his claim, Dr. A.N. attributed some of the Veteran's deteriorating physical complications to long-term steroid use.  In contrast, the November 2004 VA examination report and the September 2008 VHA report include 

medical opinions indicating the Veteran's pre-existing asthma was not permanently aggravated or worsened because of prescription steroids and bronchodilators while on active duty.  But regardless of the merits of these opinions, VA regulation states that the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  And since the Board finds that the Veteran's pre-existing respiratory disorder was not aggravated during service beyond its natural progression, service connection is not warranted for any effects from steroids used to treat this pre-existing disorder.  

In addition to hay fever and asthma, the Board sees the Veteran also received a diagnosis of emphysema, a form of COPD, in December 1978.  But no competent and credible evidence indicates this condition is directly related to his military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Also, because it has been determined that his asthma and hay fever clearly and unmistakably preexisted his service and clearly and unmistakably were not aggravated during or by his service, it necessarily follows that his COPD cannot be service connected as secondary to these conditions, or the medications used to treat them, including long-term steroid therapy, because these underlying conditions have not, themselves, been determined to have been caused or aggravated by his military service.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999).  So even if there is such a claimed linkage, there is not also the required linkage to the Veteran's military service, which is ultimately governing.

Because there is the required clear and unmistakable evidence against the Veteran's claim, the evidence necessarily is not in relative equipoise, i.e., about evenly balanced for and against his claim.  Therefore, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim of entitlement to service connection for a respiratory disorder, including asthma and COPD with complications due to medication, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


